NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted September 20, 2007*
                            Decided September 21, 2007

                                      Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-4261
                                               Appeal from the United States
JAMES HOSKINS,                                 District Court for the Eastern
    Plaintiff-Appellant,                       District of Wisconsin

      v.                                       No. 06 C 868

TCF NATIONAL BANK,                             Charles N. Clevert, Jr.,
     Defendant-Appellee.                       Judge.

                                    ORDER

      Wisconsin inmate James Hoskins sued TCF National Bank under 42 U.S.C.
§ 1983 claiming that it paid out about $3,000 on approximately 40 fraudulent
checks that were drawn on his account. The district court screened Hoskins’s
amended complaint and dismissed it for failure to state a claim. See 28 U.S.C.
§ 1915A(a), (b)(1).


      *
       The appellee was not served with process in the district court and is not
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 06-4261                                                                     Page 2


       On appeal Hoskins continues to press his contention that the bank violated
his constitutional rights. But, as the district court observed, Hoskins cannot
proceed with his federal claim under § 1983 because his allegations against the
bank describe purely private business activities. The bank is not a state actor. See
Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Gayman v. Principal
Fin. Servs., Inc., 311 F.3d 851, 852-53 (7th Cir. 2003); Mitchell v. Kirk, 20 F.3d 936,
938 (8th Cir. 1994). Accordingly, the court properly dismissed Hoskins’s complaint.

      The district court told Hoskins that he incurred one “strike” under 28 U.S.C.
§ 1915(g) for filing a complaint that fails to state a claim, and we note that he now
has incurred a second “strike” for filing a frivolous appeal.
                                                                             AFFIRMED.